SECOND DIVISION
                                MILLER, P. J.,
                            BROWN and PIPKIN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                      June 3, 2021



In the Court of Appeals of Georgia
 A18A1249. THE MEDICAL CENTER, INC. v. BOWDEN.

      MILLER, Presiding Judge.

       In Divisions (C) (2) and (C) (3) (b) of our opinion in The Med. Center, Inc. v.

Bowden, 348 Ga. App. 165 (820 SE2d 289) (2018) (physical precedent only), this

Court affirmed the trial court’s grant of Danielle Bowden’s petition for class

certification and we also affirmed the trial court’s denial of summary judgment to The

Medical Center on Bowden’s claims for fraud and negligent misrepresentation. In

Bowden v. The Med. Center, Inc., 309 Ga. 188 (845 SE2d 555) (2020), the Supreme

Court of Georgia reversed these holdings. Accordingly, we first vacate Division (C)

(2) of our earlier opinion and adopt the opinion of the Supreme Court with respect to

that division as our own. Secondly, insofar as we affirmed the trial court’s denial of

summary judgment to The Medical Center on Bowden’s fraud and negligent
misrepresentation claims, we vacate Division (C) (3) (b) of our earlier opinion and

adopt the opinion of the Supreme Court with respect to that division as our own.

      In Division (C) (3) (a) of our earlier opinion, we determined that The Medical

Center was entitled to summary judgment on Bowden’s claim for violations of

Georgia’s Racketeer Influenced and Corrupt Organizations (RICO) Act. Because the

Supreme Court affirmed this decision, Bowden, supra, 309 Ga. at 202 (II) (3), it

becomes binding on the trial court upon the return of the remittitur.1

      Therefore, in accordance with the Supreme Court’s opinion, we reverse the trial

court’s grant of Bowden’s petition for class certification and the trial court’s denial

of summary judgment to The Medical Center on Bowden’s claims for fraud and

negligent misrepresentation.

      Judgment affirmed in part and reversed in part. Brown and Pipkin, JJ., concur.




      1
        The Supreme Court did not address any other portion of our earlier opinion.
Because none of these unaddressed portions of our earlier opinion are inconsistent
with the Supreme Court’s opinion, those portions also become binding upon the
return of the remittitur. Callaway v. Garner, 333 Ga. App. 747, 748 n.1 (776 SE2d
829) (2015); Shadix v. Carroll County, 274 Ga. 560, 563 (1) (554 SE2d 465) (2001).

                                          2